DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2020 has been entered.
Response to Amendment
The rejections under 35 U.S.C. §112(a) of claims 1, 9, and 17 are withdrawn in view of the amendments to claims 1, 9, and 17 and the additional remarks.  The rejection of claims 2-8, 10-16, 18-19, and 21 due to dependency are also withdrawn.  
Examiner acknowledges the amendments to the claims received on 6/29/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 15-16 in the filing on 6/29/2020 that the cited prior art does not teach “the association of actions with interactive elements that are placed in a user interface.”
Argument 2: Applicant argues on page 15-16 that the cited prior art does not teach “an input validation action of input received via an interactive element.”
Argument 3: Applicant argues on page 17 that the cited prior art does not teach “actions performed on user input.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
Response to Argument 2: Argument 2 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
Response to Argument 3: Argument 3 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.    
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 6/29/2020 are moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 61-63 recites “the second user input is associated with a second set of actions.”  In other words, the first interactive element is being associated with a second set of actions different than the first.  How is this possible, or how did this get configured?  The claim recites having a first set of actions being associated with the first interactive element. It is unclear how we now have a second set of actions associated with first interactive element.  Does the interactive element have multiple functions?  The spec discloses the interactive element can be as simple as a text 
Regarding claim 1, lines 51-52 recite “receive, from the UE, a second user input that was received via the first interactive element.”  There appears to be no transition from a first input on the first interactive element and the second input on the same element.  It appears a first input (e.g. text) is still in the first interactive element (e.g. textbox) when the second input is received on the same element.  Is the form cleared automatically after the first action?  Is there a cancel or clear command that needs to be manually pressed in order to allow another input?  For the purposes of examination, the Examiner assumes that the first input is overwritten by the second input.  
Claims 9 and 17 recite similar issues as of claim 1.  
Claims 2-3, 5-8, 10-11, 13-16, 18-19, and 21-23 depend on claims 1, 9, and 17, and are also rejected for the reason(s) stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 9-11, 14, 17-18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman, Patent Application Publication number US 20190004773 A1, (hereinafter “Hoberman”), in view of Pope et al., Patent Application Publication number US 20200097145 A1 (hereinafter “Pope”), in view of Isaacson et al., Patent Application Publication number US 20180232817 A1 (hereinafter “Isaacson”).
Claim 1:  Hoberman teaches “A device (i.e. system [Hoberman 0036]), comprising: 
(i.e. computer-readable medium providing program code [Hoberman 0033]) storing a set of processor-executable instructions; 
and one or more processors (i.e. at least one processor [Hoberman 0034]) configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: 
present a graphical user interface ("GUI") (i.e. form generation interface 300 [Hoberman 0063, Fig. 3]) that includes options to define a user interface for presentation at a User Equipment ("UE") (i.e. To create an electronic form 155 using the interface 300 [Hoberman 0064]), the GUI including a plurality of graphical elements that are selectable via drag and drop operations (i.e. the users can drag-and-drop various form components 211 from the component menu 320 into the development window 330 [Hoberman 0064]), 
wherein a first set of the plurality of graphical elements of the GUI are associated with interactive elements that are available to be placed in the user interface (i.e. input field components 312 enable the users to add and customize input fields to the electronic form 155… input field components 312 may include [Hoberman 0071]… A text field component can be dragged-and-dropped into the development window [Hoberman 0072]), and 
wherein a second set of the plurality of graphical elements of the GUI are associated with respective labels (i.e. A decision component can be dragged-and-dropped into the development window 330 to define… processes [Hoberman 0089]) that are available to be associated with respective graphical elements, of the first set of graphical elements (i.e. a decision component can trigger values and/or parameters associated with certain form components 211 included in the electronic form 155 to be modified based on inputs received via the electronic forms (e.g., to modify aspects of… input field components 312 [Hoberman 0089]), 
wherein a first label (i.e. A decision component can be dragged-and-dropped [Hoberman 0089]), associated with a particular one of the second set of graphical elements (i.e. advanced control components 315 enable users to customize functions of the electronic form 155 relating to controlling workflow, navigation, and event handling… advanced control components 315 may include: [Hoberman 0088, Fig. 3 element 315] Decision Components [Hoberman 0089]), is associated with a first set of actions, the first set of actions including an input validation action (i.e. decision component enables various actions to be executed in real-time including, but not limited to, validating the contents of the form… transmitting back-end error messages [Hoberman 0022]); 
receive, via the GUI, a first drag and drop selection of a first graphical element, of the first set of graphical elements of the GUI, to associate a first interactive element with the user interface, wherein the first interactive element includes an option to receive a user input (i.e. A text field component can be dragged-and-dropped into the development window 330 to add a text field input [Hoberman 0072]); 
receive, via the GUI, a second selection to associate the first set of actions with the first interactive element (i.e. output section further enables the user to specify actions that should be taken for modifying the components identified… Exemplary actions that may be selected can include actions for changing form field values… outputting messages on the form interface, transmitting back-end error messages [Hoberman 0090]),…
wherein the association of the first set of actions with the first interactive element associates the first interactive element with an input validation action for user input received via the first interactive element (i.e. decision component enables various actions to be executed in real-time including, but not limited to, validating the contents of the form [Hoberman 0022]… whether an "exact" input will trigger the input component or whether an input falling in a specific "range" will trigger the input component… user can also select options that indicate whether the input is "required" [Hoberman 0128]); 
receive, from the UE, a first user input that was received via the first interactive element of the user interface presented by the UE (i.e. three input nodes can correspond to text area fields or other input fields that receive patient information… which may be input by keyboard [Hoberman 0143]),
wherein the user interface includes a set of interactive elements, including the first interactive element (i.e. three input nodes can correspond to text area fields or other input fields [Hoberman 0143] note: first interactive element is one of the three input text fields),
wherein each interactive element, of the set of interactive elements, is associated with a label that is associated with a set of actions (i.e. nodes may process the inputs received via the input nodes and insert the data [an action] into a unique table [Hoberman 0143]);
identify, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input (i.e. the workflow component can define background processes which allow values and parameters of certain components to be modified dynamically (e.g., in real-time as a customer is filling out the form) based on values received by other components [Hoberman 0093]);”
Hoberman teaches a selection to associate an action to a graphical element.  Hoberman is silent regarding the selecting being a drag and drop: “the second selection including a second drag and drop selection of the particular graphical element of the second set of graphical elements.”  Pope teaches dragging and dropping an action (button functions) onto a graphical element (existing buttons) to associate the action (button functions) with the element (existing buttons): “the second selection including a second drag and drop selection of the particular graphical element of the second set of graphical elements (i.e. the user input screen begins with a template custom control device with existing buttons. The user then assigns various button functions to each of the buttons on the template custom control device… The control device of interest to the user is illustrated, and the user drags and drops buttons of interest from the illustrated control device to the template custom control device, thereby assigning functions of the selected buttons to the buttons on the custom control device [Pope 0067, 0070]).” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoberman to include the feature of having the ability to configure an object by dragging and dropping another object as disclosed by Pope.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting custom control device input screens are much simpler [Pope 0070].” 
Hoberman and Pope are silent regarding “identify, based on the receiving the first user input and based on which other interactive elements have received user input, that the first user input is associated with the first label that is associated with the first interactive element; 
identify the first set of actions that is associated with the first label associated with the first interactive element via which the first user input was received; 
perform, based on identifying that the first user input is associated with the first label, the first set of actions, wherein performing the first set of actions includes: 
performing the input validation action on the first user input received via the first interactive element; 
receive, from the UE, a second user input that was received via the first interactive element of the user interface presented by the UE and a third user input that was received via a second interactive element of the set of interactive elements; 

perform the second set of actions based on identifying that the second user input and the third user input have been received.”
Isaacson teaches “receive, from the UE, a first user input that was received via the first interactive element of the user interface presented by the UE (i.e. FIG. 2A depicts an example search or input field [Isaacson 0142, Fig. 2A]), 
wherein the user interface includes a set of interactive elements, including the first interactive element (Isaacson Fig. 2A shows a search bar 202, a first interactive element; among a set of interactive elements 202-208), 
wherein each interactive element, of the set of interactive elements, is associated with a label that is associated with a set of actions (i.e. FIG. 2A depicts an example search or input field [Isaacson 0142, Fig. 2A] note: Isaacson Fig. 2A shows a search bar, which 0142 indicates is labeled as a search bar, having the action of searching) (i.e. options for processing the input, such as a Google search 204, an Amazon.com one-click purchase button 206, or an Amazon.com search 208 button [0142, Fig. 2A] note: the set of interactive elements 204-208 each having a label of Google, Amazon one click, Amazon search.  The set of interactive elements 204-208 each having an action of searching on Google, purchasing on Amazon, and searching on Amazon); 
identify, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input (i.e. as the user types input into the field, the system can present "peeks" into various webpages which can be destinations for the users [Isaacson 0137] note: as the user types in the search bar, so no other interactive elements have received user input); 
identify, based on the receiving the first user input (search input, above) and based on which other interactive elements have received user input (none in this case, above), that the first user input is associated with the first label that is associated with the first interactive element (i.e. FIG. 2A depicts an example search or input field [Isaacson 0142, Fig. 2A] note: Isaacson Fig. 2A shows a search bar, which 0142 indicates is labeled as a search bar, having the action of searching); 
identify the first set of actions that is associated with the first label associated with the first interactive element via which the first user input was received (i.e. FIG. 2A depicts an example search or input field [Isaacson 0142, Fig. 2A] note: Isaacson Fig. 2A shows a search bar, which 0142 indicates is labeled as a search bar, having the action of searching); 
perform, based on identifying that the first user input is associated with the first label, the first set of actions, wherein performing the first set of actions includes: 
performing the input validation action on the first user input received via the first interactive element (i.e. as the user types input into the field, the system can present "peeks" into various webpages which can be destinations for the users [Isaacson 0137] note: the system provides a preview, which is a form of validation); 
receive, from the UE, a second user input that was received via the first interactive element of the user interface presented by the UE (i.e. the user enters a term in the input field 202 of one-search.com 200, such as "iPhone 5S 32 GB silver." [Isaacson 0142]) and a third user input that was received via a second interactive element of the set of interactive elements (i.e. At this point, the user can click on any number of options for processing the input, such as a Google search 204, an Amazon.com one-click purchase button 206, or an Amazon.com search 208 button. In this example, the user clicks on the Amazon.com one-click purchasing button 206 [Isaacson 0142]); 
identify, based on identifying that the first interactive element has received the second user input and that the second interactive element has received the third user input, that the second user input is associated with a second set of actions (i.e. the user clicks on the Amazon.com one-click purchasing button 206. Thus, from this field, the system receives that input, processes the input, and can execute a purchase [Isaacson 0142]), that is different from the first set of actions (purchasing on amazon is a different action than a website preview); and 
perform the second set of actions based on identifying that the second user input and the third user input have been received (i.e. the user clicks on the Amazon.com one-click purchasing button 206. Thus, from this field, the system receives that input, processes the input, and can execute a purchase [Isaacson 0142]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoberman and Pope to include the feature of having the ability to provide multiple uses for a search bar as disclosed by Isaacson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “a more flexible and open input field processing approach [Isaacson 0551].”

Claim 2:  Hoberman, Pope, and Isaacson teach all the limitations of claim 1, above.  Hoberman teaches “wherein the set of interactive elements include one or more graphical interactive elements (Hoberman Fig. 3 and Fig. 9B show interactive elements are graphical interactive elements).”  

Claim 3:  Hoberman, Pope, and Isaacson teach all the limitations of claim 1, above.  Isaacson teaches “wherein the set of interactive elements include one or more audible interactive elements (i.e. Objects to select… Multimodal interaction could also occur to include audio [Isaacson 0163]).”  
One would have been motivated to combine Hoberman, Pope, and Isaacson, before the effective filing date of the invention because it provides the benefit of “a more flexible and open input field processing approach [Isaacson 0551].”

Claim 6:  Hoberman, Pope, and Isaacson teach all the limitations of claim 1, above.  Isaacson teaches “wherein executing the processor-executable instructions further causes the one or more processors to: 
receive a response to the first user input (i.e. if the user enters the text "iPhone" as the partial user input [Isaacson 0158]), the response including a second label (i.e. at that stage the system can identify and present… or other options such as jumps to other websites [Isaacson 0158]); 
identify a third set of actions that is associated with the second label (i.e. An object could be presented in a drop down menu for transitioning to another site such as Wikipedia.org [Isaacson 0158]), the third set of actions being different from the first and second sets of actions (navigating to wikipedia is different than purchasing and item and previewing a website); and 
perform the third set of actions (i.e. a drop down menu for transitioning to another site such as Wikipedia.org [Isaacson 0158]).”  
One would have been motivated to combine Hoberman, Pope, and Isaacson, before the effective filing date of the invention because it provides the benefit of “a more flexible and open input field processing approach [Isaacson 0551].”

Claim 9: Hoberman, Pope, and Isaacson teach a non-transitory computer-readable medium, storing a set of processor-executable instructions (i.e. computer-readable medium providing program code [Hoberman 0033]), which, when executed by one or more processors (i.e. at least one processor [Hoberman 0034]), cause the one or more processors to perform operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 10: Claim 10 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 11: Claim 11 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 17: Hoberman, Pope, and Isaacson a method (i.e. method [Hoberman 0146]) comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 18: Claim 18 is similar in content and in scope to claims 2 and 3, thus it is rejected under the same rationale.

Claim 22: Claim 22 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman, in view of Pope, in view of Isaacson, in view of Cummins et al., Patent Publication number US 10489044 B2 (hereinafter “Cummins”).
Claim 5:  Hoberman, Pope, and Isaacson teach all the limitations of claim 1, above.  Hoberman, Pope, and Isaacson are silent regarding “wherein the drag and drop selection of the first graphical element includes a placement of the first graphical element in a location of the GUI that is within a threshold distance of the particular graphical element of the second set of graphical elements.”
Cummins teaches “wherein the drag and drop selection of the first graphical element includes a placement of the first graphical element in a location of the GUI that is within a threshold distance of the particular graphical element of the second set of graphical elements (i.e. the selected object being moved proximate to (e.g., within a threshold distance of; or overlaying) the target [Cummins Col 10, lines 61-63]… properties of the selected item will be changed, and in particular the labels "Projects" and "Work" will be added as intrinsic properties to the item [Cummins Col 11, lines 41-43]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoberman, Pope, and Isaacson to include the feature of having the ability to drag and drop elements within a distance of each other, and associate labels as disclosed by Cummins.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for a more advanced electronic file system and user interface 

Claim 13: Claim 13 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claims 7-8, 15-16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman, in view of Pope, in view of Isaacson, in view of Gangadharappa et al., Patent Application Publication number US 20170032136 A1 (hereinafter “Gangadharappa”).
Claim 7:  Hoberman, Pope, and Isaacson teach all the limitations of claim 1, above.  Hoberman, Pope, and Isaacson are silent regarding “wherein the first set of actions further includes requesting user information from a user profile repository of a wireless telecommunications network, wherein executing the processor-executable instructions further causes the one or more processors to: receive a user identifier or device identifier associated with the UE from which the first user input was received; and output a request, to the user profile repository, for user information associated with the user identifier or the device identifier.”
Gangadharappa teaches “wherein the first set of actions further includes requesting user information from a user profile repository of a wireless telecommunications network, wherein executing the processor-executable instructions further causes the one or more processors to: 
associated with the UE from which the first user input was received (i.e. a user 304 types a partial term in the search box 1302 [Gangadharappa 0068, Fig 13] note: a name is entered into the textbox 1302.  The name is input into the device, thus it is associated with the device); and 
output a request, to the user profile repository, for user information associated with the user identifier or the device identifier (i.e. the autocomplete suggestions area 1304 depicts autocomplete suggestions selected solely from the manufacturer name field of the items in the multi-tenant database [Gangadharappa 0068, Fig 13] note: in response to text input in textbox 1302, a lookup request is sent to the database to match the input text with existing names in a database.  It is noted that Gangadharappa retrieves business names, but the same reasoning can be applied to usernames).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoberman, Pope, and Isaacson to include the feature of having the ability to look up names in a database as disclosed by Gangadharappa.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for a user to search for catalog data from multiple catalogs simultaneously without having advanced knowledge of the contents of each catalog [Gangadharappa 0003].”

Claim 8:  Hoberman, Pope, and Isaacson teach all the limitations of claim 7, above.  Hoberman, Pope, and Isaacson are silent regarding “wherein performing the validation action further includes validating the first user input, received from the UE, against the user information, associated with the UE and received from the user profile repository, wherein executing the processor-executable instructions further causes the one or more processors to: compare, after 
Gangadharappa teaches “wherein performing the validation action further includes validating the first user input, received from the UE (i.e. a user 304 types a partial term in the search box 1302 [Gangadharappa 0068, Fig 13] note: a name is entered into the textbox 1302), against the user information, associated with the UE and received from the user profile repository (i.e. the autocomplete suggestions area 1304 depicts autocomplete suggestions selected solely from the manufacturer name field of the items in the multi-tenant database [Gangadharappa 0068, Fig 13] note: in response to text input in textbox 1302, a lookup request is sent to the database to match the input text with existing names in a database.  It is noted that Gangadharappa retrieves business names, but the same reasoning can be applied to usernames.  The name is input into the device, thus it is associated with the device), wherein executing the processor-executable instructions further causes the one or more processors to: 
compare, after receiving the user information from the user profile repository, the first user input to the received user information (i.e. the autocomplete suggestions area 1304 depicts autocomplete suggestions selected solely from the manufacturer name field of the items in the multi-tenant database [Gangadharappa 0068, Fig 13] note: the system returns autocomplete names that match the input text, thus a comparison is made); and 
determine, based on the comparing, whether the first user input matches the received user information, wherein the validating is based on the determination of whether the first user input matches the received user information (i.e. the autocomplete suggestions area 1304 depicts autocomplete suggestions selected solely from the manufacturer name field of the items in the multi-tenant database [Gangadharappa 0068, Fig 13] note: the system returns autocomplete names that match the input text.  For example in Fig. 13, “1800FLOWERS.COM” is returned after matching to text input “1800” in element 1302).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoberman, Pope, and Isaacson to include the feature of having the ability to compare the input with the lookup information as disclosed by Gangadharappa.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “for a user to search for catalog data from multiple catalogs simultaneously without having advanced knowledge of the contents of each catalog [Gangadharappa 0003].”

Claim 15: Claim 15 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 16: Claim 16 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 23: Claim 23 is similar in content and in scope to claims 7 and 8, thus it is rejected under the same rationale

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoberman, in view of Pope, in view of Isaacson, in view of Bentrup, Patent Application Publication number US 20140075344 A1 (hereinafter “Bentrup”).
Claim 21:  Hoberman, Pope, and Isaacson teach all the limitations of claim 17, above.  Hoberman, Pope, and Isaacson are silent regarding “wherein identifying, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input, further includes identifying that the second interactive element has not received user input, wherein the first set of actions are selected based on receiving the first user input and further based on the identifying that the second interactive element has not received user input.”
Bentrup teaches “wherein identifying, based on the receiving the first user input, which other interactive elements, of the set of interactive elements, have received user input (i.e. the user may untoggle or change a display of the SBS UI 500 by selecting or deselecting combinations in the selection area 508 [Bentrup 0049]), further includes identifying that the second interactive element has not received user input (i.e. various combinations of browsers and operating systems available for visual comparison may be indicated in a selection area 508. In an initial SBS UI 500, a default may be to display all available combinations of browsers and operating systems [Bentrup 0049, Fig. 5] note: by default, the toggles 508 are active, thus a second interactive element has not received user input), 
wherein the first set of actions (i.e. Once the combinations are selected or deselected (e.g., by deselecting a corresponding checkbox)… the various selected tabs are displayed side-by-side for visual comparison [Bentrup 0049]) are selected based on receiving the first user input (i.e. the user may untoggle or change a display of the SBS UI 500 by selecting or deselecting combinations in the selection area 508 [Bentrup 0049]) and further based on the identifying that the second interactive element has not received user input (i.e. a default may be to display all available combinations of browsers and operating systems [Bentrup 0049] note: by default all browsers are checked and displayed in Fig. 5, element 508.  A first input at a first element (1st browser checkbox) to uncheck a browser and not inputting upon a second element (e.g. 2nd browser checkbox Chrome on Mac) displays a different combination of browsers).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoberman, Pope, and Isaacson to include the feature of having the ability to identify an action when an interactive element is set, and a second interactive element is not set as disclosed by Bentrup.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “a user may easily and quickly identity visual differences of webpages for different browsers and operating systems” and “reducing computing resources used by one or more devices within the system [Bentrup 0015].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to graphical programming, flexible and reusable forms, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171